REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on September 14, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 2, 10, and 17-19 and has canceled claim 16.  
Election/Restrictions
Claims 10-15 and 17-20 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on March 25, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 25, 2021 is withdrawn.  Claims 1-9, directed to a method no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claims 1-15 and 17-20 remain pending in this application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered none has disclosed a surface-relief grating that is comprised of a base surface-relief grating including a plurality of slanted ridges that include a first material wherein a different between a slant angle of a leading edge and a slant angle of a trailing edge of each slanted ridge of the plurality of ridges is less than 20% and a non-uniform layer of a second material on only a single sidewall of each slanted ridge of the plurality of slanted ridges, the second material different from the first material wherein the non-uniform layer of the second material causes a slanted angle of a leading edge or a trailing edge of ridge of the surface-relief grating to be different from the slant angle of a corresponding edge of the base surface-relief grating as set forth in claim 10.  In a different embodiment, the instant application teaches a method of fabricating the surface-relief grating (details same as above) wherein the method further comprises  the step of etching or molding the base surface-relief grating and the step of depositing a material layer on the plurality of slanted ridges and leaves a non-uniform layer
US patent issued to Nakai (PN. 6,587,272) teaches a surface-relief grating that is comprised of a plurality of slanted ridges include a first material and a non-uniform layer of a second material on only a single sidewall of each slanted ridge of the plurality of slanted ridges, (please see Figure 14).  The second material causes a slanged angle of a leading edge or a trailing edge of the ridge to be different from the slant angle of a corresponding edge of the base surface relief grating.  This reference however does not teach the difference between a slant angle of a leading edge and a slant angle of a trailing edge of each slanted ridge is less than 20%.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872